DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “a second direction”. This is found awkward because there was not prior recitation of “a first direction” as would have expected. The Examiner has assumed “first direction”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 20 each recites “to receive a first driving power source” and “to receive a second driving power source”. It is unclear from the original disclosure how the quoted limitation above is really implemented, especially how a driving power source is received by a power line. It is noted that a driving power source is implicitly something concrete such as power source device, and as such, is the driving power source being disposed on the power line, plugged into a receiving structure in the power line or something else? There is no description in the description and drawings to ascertain the scope of what Applicants are claiming.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 18-9 are rejected under 35 U.S.C. 102(a)(1) and also under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Im et al. (US 2019/0115513).

a.	Re claim 1, Im et al. disclose a display device comprising: a substrate 100 (see figs. 1-4B and related text; see remaining of disclosure for more details); a pixel PX1 (fig. 2) disposed on the substrate; an electrode part 61&62 including a first electrode 61 in the pixel on the substrate and a second electrode 62 spaced apart from the first electrode on a same plane (plane of the top surface of layer 105 for example); a plurality of light emitting devices 40 ([0057]) spaced apart from each other between the first electrode and the second electrode; and a power line part 21&22 including a first power line 21 between (at least in part) the substrate and the first electrode, the first power line to receive a first driving power source (the limitation “to receive a first driving power source” does not structurally distinguish over layer 21; in the alternative where the limitation can be viewed as intended, even if badly formulated, to mean the first power line is receiving a voltage or current from a first driving power source, wiring 25 connected to line 21 is disclosed in [0056] as being a power wiring, and as such, it is either implicit that it is necessarily connected to a first driving power source, making the first power line receiving a voltage or current from said first driving power source, or in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a first driving power source connected to power wiring 25 in order to provide a first power voltage or current to said power wiring 25 and consequently to power line 21 also), and a second power line 22 between (at least in part) the substrate and the second electrode, the second power line to receive a second driving power source (the limitation “to receive a second driving power source” does not structurally distinguish over layer 22; in the alternative, it is either implicit as explained for power line 25 above that the power line 26 is implicitly connected to a second driving power source or it would have been obvious to one skilled in the art to have provided such a second driving power source connected to power wiring 26 in order to provide a second power voltage or current to said power wiring 26 and consequently to power line 22 also), wherein, in a planar view, the first power line does not overlap the second power line in the pixel (explicit on fig. 2).
b.	Re claim 2, the first power line and the second power line extend (width-wise) in a first direction (explicit on fig. 2).

c.	Re claim 18, the first electrode is an anode electrode of the pixel, and the second electrode is a cathode electrode of the pixel (this is true for a diode 40 of fig. 3A disposed in fig. 4B such that electrode 410 is connected to 61 and electrode 420 is connected to 62, and in the diode, semiconductor 430 is p-type and semiconductor 440 is n-type as per [0067] near its end).

d.	Re claim 19, the first driving power source corresponds to a voltage for supplying a current to one of the first electrode and the second electrode (implicit as per claim 1 rejection above), and the second driving power source is applied to the other one of the first electrode and the second electrode (implicit as per claim 1 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishihara et al. (US 2008/0299861) disclose a display device similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899